Title: To Alexander Hamilton from Gouverneur Morris, 26 March 1777
From: Morris, Gouverneur
To: Hamilton, Alexander


Kingston [New York] 26th. March 1777.
Sir
By unavoidable Incidents this Letter is delayed beyond the usual Time for which I assure you I am extremely sorry. Your Favor gave great Pleasure as well to the Committee as to several Members of the House who are much pleased with your judicious Caution to distinguish between what you sport as your private Opinion and the weighty Sentiments of the General.
No Circumstance could have more contributed to our Happiness than to hear of the General’s Recovery which believe me gave universal Joy. Be pleased to make my most respectful Compliments of his Lady.
That the Enemy are willing to desert can hardly be doubted and a Variety of sufficient Reasons may easily be assigned. Want of Success is not among the least considerable. Add also to the Want of Pay the Want of Plunder. I think the Situation of the Enemy clearly demonstrates their Want of Political Wisdom & Knowlege of War at the Fountain Head. To pass over the Succession of other Blunders they committed from their Attempt on Long Island to their present Disposition, their Treatment of the Soldiery is a Monument of Folly. First to prevent their foreign Mercenaries from deserting they kept back Arrearages of Pay & secondly to prevent Mutiny & silence Murmurings they allowed the Plundering of a Country they intend to conquer. Here common Sense alone would have informed them had they listened to her Dictates that by irritating they could never subdue; that an Indulgence in Excesses would relax all Discipline. Taught by Experience they begin now to wind up the Cords, but as it was said of James the first they are always either too high or too low. Instead of liberal Discipline they ask servile Obedience. Would it not be wise to meet this with taunting Insult to encourage our Men in abuse of them as poor Slaves hired without pay yet not daring to vent a Complaint & contrast the differe⟨nt⟩ situations at the same Time inviting them to come and taste the Air of Freedom. The English are the proudest People on Earth.
You will hear more of a little Expedition against Peeks Kill at Head Quarters than I can tell you. I suppose it is intended as a Diversion; if so, it is a ridiculous one.
I am &c.
Gouvr. Morris
We this Instant received your second Letter which shall be answered in turn.
